      Case 4:16-cv-01414 Document 628 Filed on 08/20/19 in TXSD Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


MARANDA LYNN ODONNELL, et
al.

          Plaintiffs
                                           CIVIL ACTION NO. 4:16-CV-1414
vs.

HARRIS COUNTY, TEXAS, et al.,

          Defendants.


                        Notice of Appearance of Fred Keys

       To the Honorable Lee H. Rosenthal, Chief United States District Judge:

       Commissioner Steve Radack, 1001 Preston Street, Houston, Texas 77002,

(713) 755-6306, Amicus Curiae, respectfully notifies the Court that Fred A. Keys,

Jr. of Fred Keys Consulting LLC, will serve as counsel for him. Please add Fred

Keys to any future notifications of filing and correspondence from the Court in this

matter.

               Dated: August 20, 2019.




                                     Page 1 of 2
    Case 4:16-cv-01414 Document 628 Filed on 08/20/19 in TXSD Page 2 of 2




                                  Respectfully submitted,

                                  s/ Fred A. Keys, Jr.
                                  Fred A. Keys, Jr.
                                  State Bar No. 11373900
                                  Fred Keys Consulting LLC
                                  P.O. Box 854
                                  5 Rattlesnake Court
                                  Sonoita, Arizona 85637
                                  (713)880-8805
                                  fred@FKCLLC.com


                              Certificate of Service

      I certify that on August 20, 2019, a true and correct copy of this Notice of
Appearance of Counsel was served by electronic notice to all parties of record.

                                      __/s_Fred A. Keys, Jr.
                                      FRED A. KEYS, JR.




                                     Page 2 of 2
